Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Brandenburg et al. (US 2020/0204841 A1, hereinafter Van).

Regarding claim 1, Van discloses a server device (see 300 in fig. 16) comprising: one or more processors (see 302 in fig. 16) configured to: receive a plurality of transmission data (see input to 41 in fig. 3) from a transmitting device (see 19 in fig. 3); divide the plurality of transmission data into first data (see 152 in fig. 8) and second data (see 151 in fig. 8); transmit the first data to an external server device (see 13 in fig. 3) that delivers transmission data to a receiving device (see 1 in fig. 3); store the second data in a storage (see 47 in fig. 3); receive a transmission request for the second data from the receiving device or the external server device 

Regarding claim 2, Van further discloses wherein the transmission data is moving image data (e.g. see ¶ [0001]), and the first data includes image data encoded by intra- frame prediction (see 152 in fig. 8).

Regarding claim 3, Van further discloses wherein the second data includes image data encoded by inter-frame prediction based on the first data (see 151 in fig. 8).

Regarding claim 4, Van further discloses wherein the first data includes a portion of image data encoded by the intra-frame prediction (see 151 and 152 in fig. 9), and the second data includes image data other than image data included in the first data among the image data encoded by the intra-frame prediction (see 151 and 152 in fig. 9), and image data encoded by inter-frame prediction based on the first data (see 151 and 152 in fig. 9).

Regarding claim 5, Van further discloses wherein the first data includes a portion of the image data encoded by the intra-frame prediction (see 151 and 152 in fig. 9), and the one or more processors change the image data included in the first data among the image data encoded by the intra-frame prediction, according to a band of a network that transmits the transmission data (e.g. see ¶ [0144]).

Regarding claim 6, Van further discloses wherein the first data includes a portion of image data encoded by the intra-frame prediction (see 151 and 152 in fig. 9), and the one or more processors change the image data included in the first data among the image data 

Regarding claim 7, Van further discloses wherein the one or more processors change a size of the first data according to a band of a network that transmits the transmission data (see 151 and 152 in fig. 9).

Regarding claim 9, the claim(s) recite a communication system (see fig. 3) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 10, the claim(s) recite a computer program product (e.g. see ¶ [0064]) analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Deshpande (US 2013/0273945 A1).

Regarding claim 8, Van does not disclose wherein the one or more processors delete the second data stored in the storage according to a predetermined condition.
However, Deshpande discloses that it is well-known in the art of storage wherein the one or more processors delete data stored in the storage according to a predetermined condition (e.g. see ¶ [0074]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Deshpande teachings of storage management into Van streaming video for the benefit of avoiding memory overload. Incorporating Deshpande would result in delete the second data stored in the storage according to a predetermined condition.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Stockhammer et al. (US 2019/0104326 A1).

Regarding claim 11, although Van disclose wherein the one or more processors store, in storage, the second data and metadata (see 161 in fig. 9) indicating that the second data is transmitted to an the external server device, the metadata being data that differs from one or more pieces of determination information (see t0-t15 in fig. 9), the one or more pieces of determination information being transmitted to the receiving device by the external server device (see 13 and 1 in fig. 3), it is noted that Stockhammer does not disclose wherein the metadata indicating that the second data is not transmitted, and each of the one or more pieces of 
However, Stockhammer discloses a media server wherein the metadata indicating that the second data is not transmitted (see format not in options for 200 in fig. 7; e.g. see ¶ [0059]), the metadata being data that differs from one or more pieces of determination information (see 200 in fig. 7), and each of the one or more pieces of determination information being used for determining whether or not to request transmission of the transmission data (see 206 in fig. 7).
Given the teaching as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Stockhammer teachings of metadata into Van data streaming as an upgrade for the benefit of an immersive media data based on user selection.

	
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. Applicant argued that Van fails to the limitation “divide the plurality of transmission data into first data and second data” because “Van's cache node 41 corresponds to the claimed server device”, thus cache node 41 does not have the feature to “divide the plurality of transmission data into first data and second data”. The Examiner respectfully disagrees. Van 41 in fig. 3 is a representative of streaming server 300 in fig. 16 (e.g. see ¶ [0034]). The office action mapped the server as the system of 300 in fig. 6 which comprises the processor 302 that perform the limitation to “divide the plurality of transmission data into first data and second data” (see dividing into two streams 152 and 151 in fig. 8).  The processor 302 as mapped clearly shows that its function meets the argued limitation to “divide the plurality of transmission data into first data and second data” (see fig. 8). Therefore, the Examiner maintains all limitations are met. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zhao (US 2011/0153782 A1), discloses streaming with various modes.
2.	Ishii et al. (US 2010/0185748), discloses stream transmission modes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485